                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                               No. 19 CR 223
              v.
                                               Judge Robert W. Gettleman
 SANTIAGO VILLA


               PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d), it is

hereby ORDERED:

      1.     The September 17, 2018, Cook County grand jury testimony of Officer

Daniel Grand (the “Cook County grand jury testimony”) is subject to this protective

order and may be used by defendant and defendant’s counsel (defined as counsel of

record or standby counsel in this case) solely in connection with the defense of this

case, and for no other purpose, and in connection with no other proceeding, without

further order of this Court.

      2.     Defendant and defendant’s counsel shall not disclose the Cook County

grand jury testimony or its contents directly or indirectly to any person or entity other

than persons employed to assist in the defense, persons who are interviewed as

potential witnesses, counsel for potential witnesses, and other persons to whom the

Court may authorize disclosure (collectively, “authorized persons”). Potential

witnesses and their counsel may be shown copies of the Cook County grand jury
testimony as necessary to prepare the defense of this case, but may not retain copies

without prior permission of the Court.

      3.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the Cook County grand jury testimony except in order to provide copies

of the materials for use in connection with this case by defendant, defendant’s

counsel, and authorized persons. Such copies and reproductions shall be treated in

the same manner as the originals.

      4.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the Cook County grand jury testimony, other than to authorized persons, and all such

notes or records are to be treated in the same manner as the original materials.

      5.     Before providing the Cook County grand jury testimony to an authorized

person, defense counsel must provide the authorized person with a copy of this Order.

      6.     Upon conclusion of all stages of this case, the Cook County grand jury

testimony and all copies made thereof shall be disposed of in one of three ways, unless

otherwise ordered by the Court. The materials may be (1) destroyed; (2) returned to

the United States; or (3) returned to the Cook County State’s Attorney’s Office. The

Court may require a certification as to the disposition of any such materials.

      7.     To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of


                                          2
the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

        8.      The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case.

        9.      All persons who are permitted access to the Cook County grand jury

testimony are bound by this Order.

        10.     Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:


                                         ROBERT W. GETTLEMAN


                                         District Court Judge
                                         United States District Court
Date:        November 5, 2019            Northern District of Illinois




                                            3
